 Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 1 of 21 PageID# 481



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

STEVEN CONNELL,                                     )
individually and on behalf of all others            )
similarly situated,                                 )
                                                    )
               Plaintiff,                           )
                                                    )       Civil Action No. 3:19-cv-00299
       v.                                           )
                                                    )
APEX SYSTEMS, LLC,                                  )
                                                    )
               Defendant.                           )


               APEX SYSTEMS, LLC’S MEMORANDUM IN OPPOSITION
            TO PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION
                       AND COURT-AUTHORIZED NOTICE

       Pursuant to Rule 7 of the Local Rules of Court for the Eastern District of Virginia,

Defendant Apex Systems, LLC, (“Apex” or “Defendant”), by counsel, submits the following as

its Memorandum in Opposition to Plaintiffs’ Motion for Conditional Certification and Court-

Authorized Notice (Dkt. 45).

I.     INTRODUCTION
       Plaintiffs filed a Motion for Conditional Certification and Court-Authorized Notice (the

“Motion”), as well as an accompanying memorandum (the “Motion Memorandum”), seeking

conditional certification under 29 U.S.C. § 216(b) of the Fair Labor Standards Act of 1938 (the

“FLSA”) of a putative collective that would include each individual who, at any time during the

“applicable statutory period,” was employed by Apex as a “Technical Recruiter.” In the Motion

Memorandum and the Complaint, Plaintiffs allege that Apex failed to pay overtime to its

“Recruiters” nationwide in violation of the FLSA. However, Plaintiffs have wholly failed to define




                                                1
 Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 2 of 21 PageID# 482



the putative collective, and Apex employs individuals in various junior or entry-level positions

containing the word “Recruiter” and does not even have a position titled “Technical Recruiter.”

       Further, despite their lack of personal, first-hand knowledge regarding the varying job

titles, job duties, and schedule expectations for employees in candidate-recruiting roles from office

to office, Plaintiffs seek to certify a nationwide collective action covering more than a thousand

employees, working under hundreds of different managers, in 78 individual branch offices spread

throughout 38 states, based solely on their identical, self-serving, conclusory, and cookie-cutter

declarations that these individuals are somehow “similar.” Indeed, the duties among “Technical

Recruiters” at Apex are so varied that some have direct candidate-facing roles, some staff on

national corporate accounts, some have responsibilities as client-facing sales trainees, and many

exercise considerable independent judgment as to the candidates that Apex submits to its clients

for hiring. Finally, 54.2% of the employees that Plaintiffs seek to include in the vaguely-defined

putative collective signed binding arbitration agreements, thus precluding them from opting-in to

this action. Plaintiffs’ allegations certainly do not support a nationwide collective action against

Apex. As discussed below, the Motion for Conditional Certification should be denied.

II.    STATEMENT OF FACTS
       Apex, a division of ASGN Incorporated (formerly called On Assignment, Inc.), has

provided technical and professional staffing services for employers across the United States since

1995. (See Second Declaration of Michele McCauley attached as Exhibit 1, ¶ 4 [“Ex. 1”

hereafter]). Apex specializes in providing personnel for temporary, temporary-to-permanent duty,

and direct hire assignments for its corporate clients in a wide variety of industries, but with a

particular focus on information systems, information technology, and related technical

applications. Id. Apex employs individuals in various internal positions that involve

responsibilities relating to the recruiting of job candidates seeking those temporary or longer-term

                                                 2
 Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 3 of 21 PageID# 483



placements at Apex’s clients’ worksites. Id. ¶ 5. These positions range from junior- or entry-level

recruiting roles to highly skilled, senior recruiting positions. Id.

        Apex does not employ any employees with the precise job title, “Technical Recruiter,” as

Plaintiffs incorrectly allege. Id. ¶ 6. Rather, Apex uses the generic term “technical recruiter”

internally to informally refer to its entry- or junior-level recruiting positions. Id. These positions

include those with jobs titled Recruiter ST (ST meaning Sales Trainee), Hub Recruiter, and

Recruiter (collectively referred to hereafter as “Technical Recruiters”). Id. Other Apex positions

that contain the word “Recruiter” include highly specialized and advanced Professional Recruiter

and Senior Professional Recruiter positions. Id. None of the Plaintiffs named in this case held

either of these two more senior recruiting positions, and the alleged duties described in the

Complaint do not correspond with the duties of these positions. Id.

        Again, purported “Technical Recruiters’” job duties and expectations vary widely based

on their actual position title – whether Recruiter ST, Hub Recruiter, or Recruiter. Id. ¶ 7. In

addition, Apex employs Technical Recruiters in 78 branch offices across 38 different states. Id. ¶

8. Employees in each branch office are subject to individual local management and management

practices, unique client needs and preferences, and varying scheduling expectations. Id.

        As a result of these localized variations, Technical Recruiters, even those with the same

position title, may have significantly different job duties and schedules across different offices. Id.

¶ 9. Depending on client needs and staffing levels, Technical Recruiters in one branch office may

consistently work more hours in a workweek than those in an office with different client needs. Id.

¶ 10. By way of a specific example, during the period from February 2018 through the present, a

Recruiter in Apex’s Duluth, Minnesota branch office consistently worked overtime hours of up to

9.5 hours per workweek (for which the employee was paid overtime pay), whereas during roughly



                                                   3
 Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 4 of 21 PageID# 484



the same period, an employee with the same title of Recruiter in Apex’s Boston, Massachusetts

branch office worked almost no overtime, working more than 40 hours in a single workweek on

only two occasions, and such overtime was minimal (no more than two hours per workweek, for

which the employee was paid overtime pay). Id.

       Additionally, depending on local management practices and client preferences, some

Technical Recruiters may be tasked with higher-level decision making, with less oversight, than

their peers with the same job title in a different office. Id ¶ 11. For example, some Technical

Recruiters have significant input and exercise independent judgment in client hiring decisions. Id.

Further, and in addition to variations between branch offices, Technical Recruiters’ own individual

schedules will fluctuate from workweek to workweek, depending on Apex’s clients’ needs at any

given time. Id. ¶ 12.

       Technical Recruiters are also subject to different practices for calculating overtime

compensation depending on where they work. Id. ¶ 13. Where permissible by state law, Technical

Recruiters are paid as salaried non-exempt employees using the Department of Labor-approved

fluctuating workweek method of calculating overtime. Id. ¶ 14. This means that they are paid a

guaranteed minimum salary each workweek, even if they work less than forty hours. Id. If they

work more than forty hours in a workweek, then they are paid an additional half-time premium

calculated by dividing their total pay for the week, by the number of hours worked that week. Id.,

¶¶ 15-16, Ex. A (hereinafter referred to as the “Recruiter Premium Pay Policy”).

       As noted in Apex’s Recruiter Premium Pay Policy, certain Technical Recruiters work in

states that do not allow the fluctuating workweek method of calculating overtime and, as such, are

paid as salaried non-exempt employees. Id. ¶ 15, Ex. A. These Technical Recruiters are paid their

regular weekly base salary, plus overtime at a rate of 1.5 times the hourly equivalent of their salary



                                                  4
 Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 5 of 21 PageID# 485



rate for all hours worked over forty in a single workweek, as well as any additional overtime owed

in accordance with applicable state or local laws. Id. As these varied policies and procedures

illustrate, Apex goes to great lengths to ensure that its Technical Recruiters across the country are

paid properly and in accordance with all applicable federal, state, and local laws. Id. ¶ 16.

       Finally, approximately 55% of the Technical Recruiters that Plaintiffs purport to represent

in the conditional collective signed arbitration agreements in which they specifically consented to

the exclusive forum of arbitration for the resolution of their claims, including FLSA claims, and

which included a class or collective waiver. For all of these reasons, there is no factual or legal

support for even conditional certification of a collective comprised of so-called Technical

Recruiters, and the Motion for Conditional Certification should be denied.

III.   LEGAL STANDARD FOR CERTIFICATION OF COLLECTIVE ACTION
       Courts in the Fourth Circuit have adopted a “two-stage approach” to determine whether

certification of an FLSA collective or class is warranted. Purdham v. Fairfax Cty. Pub. Sch., 629

F. Supp. 2d 544, 547 (E.D. Va. 2009). The “notice stage” comes first, and if the court makes the

preliminary determination that notice should be given to potential collective members, it

“conditionally certifies” that collective. Id. Notice is then provided to allow collective members

to “opt-in.” Id. While the “notice stage” is the first in this two-step process, “[w]hen sufficient

evidence in the record…makes it clear that notice is not appropriate…a court can collapse the two

stages of the analysis and deny certification outright.” Id. (citing Holt v. Rite Aid Corp., 333 F.

Supp. 2d 1265, 1273-74 (M.D. Ala. 2004). “A court’s discretion to facilitate notice is not

unfettered.” Id. at 547. Indeed, courts should not exercise their discretion to facilitate notice

“unless ‘[t]he facts and the circumstances of the case illustrate’ that a class of ‘similarly situated’

aggrieved employees exists.” Id. at 547-48 (citing Hoffman-La Roche, Inc. v. Sperling, 493 U.S.

165, 169 (1989)).

                                                  5
 Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 6 of 21 PageID# 486



       “Before this court can order issuance of a notice, then, plaintiffs must demonstrate that

there are others similarly situated [to them]. Mere allegations will not suffice; some factual

evidence is necessary.” Bernard v. Household Int'l, Inc., 231 F. Supp. 2d 433, 435 (E.D. Va. 2002)

(emphasis added) (denying plaintiffs request for notice when they did not provide evidence

sufficient “to support allegations that defendant has a company-wide policy resulting in potential

FLSA violations”); Brown v. White’s Ferry, Inc., No. CIV.A DKC11-1683, 2011 WL 5151394, at

*3 (D. Md. Oct. 27, 2011). Here, Plaintiffs have failed to meet their burden, through factual

evidence, that they are similarly situated to the other purported “Technical Recruiters” nationwide

that they propose to represent. As such, the Motion for Conditional Certification should be denied.

IV.    UNDER ANY STANDARD, PLAINTIFFS AND THE PUTIVAVE COLLECTIVE
       MEMBERS ARE NOT “SIMILARLY SITUATED”
       Plaintiffs bear the burden of establishing that they and the putative collective members are

“similarly situated.” Purdham, 629 F. Supp. 2d at 5458; Kuznyetsov v. West Penn Allegheny

Health Sys. Inc., 2011 WL 6372852, at *4 (W.D. Pa. Dec. 20, 2011) (“At both the first and second

stages, the burden is on the Plaintiffs to show that other employees are similarly situated”). Here,

Plaintiffs cannot make the required showing because the record evidence reflects that: (1) Plaintiffs

have failed to sufficiently define the collective at all because Apex has several positions that fall

under the purported “Technical Recruiter” umbrella; (2) individualized FLSA coverage

assessments are required for each putative collective member and such assessments make a

collective action untenable; and (3) no common policy exists at Apex that violated the FLSA.

       A.      Plaintiffs fail to sufficiently define the collective, and therefore, fail to show
               other employees are similarly situated.

       Plaintiffs seek to certify a nationwide collective of all “Technical Recruiters” employed by

Apex during the last three years preceding the filing of the Complaint, even though no such job



                                                 6
    Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 7 of 21 PageID# 487



title exists at Apex1. Ex. 1, ¶ 6. Indeed, Apex does not employ any employees with the precise job

title, “Technical Recruiter,” as Plaintiffs inconsistently allege in their pleadings.2 Id. Rather, Apex

uses the term “technical recruiter” to informally refer to several different junior-level recruiting

positions. Ex. 1, ¶ 6. As stated above, these positions include those with jobs titled Recruiter ST

(Sales Trainee), Hub Recruiter, and Recruiter. Id. Apex also employs high-level decision makers

that contain the word “recruiter” in their job titles, such as Professional Recruiters and Senior

Professional Recruiters. Id. These higher-level recruiters (as well as other more junior Technical

Recruiters) exercise more independent judgment and discretion than, for example, the named

plaintiffs in this case did during their tenure at Apex. Plaintiffs have not adequately provided a

consistent description of the types of positions it seeks to include in this action, so as to give this

Court even a modest starting point to ascertain the putative collective members. As such, they have

not sufficiently defined the class and; therefore, fail the “similarly situated” standard in even the

most lenient sense.

        For example, in Yerger v. Liberty Mut. Group. Inc., the court denied the plaintiff’s bid to

certify a nationwide class of all “field auditors” employed by defendant because the complexity

and overall nature of the field auditors’ work varied based on factors such as the state in which the

auditors worked, and the size and sophistication of the clients they serviced. No. 5:11-CV-238-D,

2011 WL 5593151, at *2 (E.D.N.C. Nov. 15, 2011). The Yerger plaintiff offered six declarations3


1
  Apex also disputes that a three-year lookback is appropriate in any event as there is absolutely
no basis to assert that Apex “willfully” violated the statute. If the Court decides to certify a
collective, Apex submits that only a two-year lookback period is appropriate.
2
  The Complaint uses the term “Recruiter” whereas the Plaintiffs’ Memorandum in Support of
Conditional Certification uses the term “Technical Recruiter” when referring to the putative class.
Compare Dkt. 1 at ¶ 11 with Dkt. 46 at 6.
3
  Like the Plaintiffs here, each declaration essentially recited the same language stating that the
defendant expected field auditors to work more than forty hours per week and did not pay overtime
compensation for such work, “suggesting that the declarants signed them without significant
reflection.” Yerger, 2011 WL 5593151, at *2.

                                                  7
 Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 8 of 21 PageID# 488



where “all but one of the declarants worked for [defendant] in the southeastern United States (the

other worked in Illinois), and none of the declarants attained a higher-level field auditory job

grade.” Id. at *5. Further, the plaintiff presented no “evidence whatsoever regarding auditors in

other grades, in other titles, with other supervisors,” or in other regions under the “field auditors”

umbrella. Id.

       Similarly, here, Plaintiffs offer only their own nearly identical self-serving declarations, all

of which make the following conclusory allegation: “[o]ther Recruiters and I all performed the

same tasks.” See ECF No. 46-3 (Connell Decl. ¶ 5, Suite Decl. ¶ 5). Further, Plaintiffs here present

no evidence whatsoever to distinguish the varying Technical Recruiter grades or titles (such as to

distinguish Recruiter STs, Hub Recruiters, and Recruiters) for this Court to ascertain which class

of recruiters they want certified. Compare with Ex. 1, ¶ 7 (describing the differences in the

positions). Additionally, all but one of the declarants worked for Apex in the South Atlantic

Region of the United States (Virginia and North Carolina) whereas the other worked in California.

ECF No. 46-3 (Dietrick Decl. ¶ 2; Suite Decl. ¶ 2; Connell Decl. ¶2). Yet, Apex’s five categories

of employees containing “recruiter” in the title are spread throughout Apex’s 78 branch offices

across 38 different states. Ex. 1, ¶ 8.

       As such, Plaintiffs have failed to sufficiently define the putative collective they wish to

certify, and this Court should refuse to grant conditional certification as a matter of law. See

Yerger, 2011 WL 5593151, at *6; See also Purdham, 629 F. Supp. 2d 544 (holding that plaintiffs

failed to sufficiently define collective, where employees were employed “in various capacities”

and plaintiffs did not sufficiently define one group of employees by title or class to certify).




                                                  8
    Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 9 of 21 PageID# 489



          B.     The putative class is not similarly situated, because individual assessments of
                 each putative collective member’s job duties, hours worked, pay structure,
                 and individual local management practices will be necessary to determine
                 alleged liability.

          Again, Apex’s employees in the positions that are informally referred to as Technical

Recruiters are spread throughout 78 branch offices in 38 states, and they also are subject to

individual local management and management practices, unique client needs and preferences, and

varying scheduling expectations. Ex. 1, ¶ 8. Therefore, even in the most lenient sense, they are far

from “similarly situated.” See Purdham, 629 F. Supp. 2d at 552 (holding that “conditional

certification is not appropriate based on the probable necessity of individualized FLSA

determinations for each putative class member”); Syrja v. Westat, Inc., 756 F. Supp. 2d 682 (D.

Md. 2010) (holding conditional certification is not proper where disparate employment

circumstances for putative class members varies from “stand to stand”4 and from “manager to

manager”); England v. New Century Fin. Corp., 370 F. Supp. 2d 504, 511 (M.D. La. 2005) (finding

conditional certification inappropriate where adjudication of a collective action would have

required factual inquires involving different managers at different geographic locations throughout

the country, and where the court held a finding of liability at one location would not necessarily

lead to a finding of liability at another location). Because there are so many individualized

inquiries that must be answered in order to assess the claims of every putative collective member,

collective treatment is not appropriate here.

          Similar to the case here, in Syrja, the court found that individual FLSA coverage

assessments were required for each branch office to determine which of the putative collective

members worked over forty hours per week and thus denied certification outright at the notice

stage. 756 F. Supp. 2d at 688. There, the plaintiff requested the court collectively certify and


4
    The defendant employer in this case referred to each respective office as a “stand.”

                                                   9
Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 10 of 21 PageID# 490



provide notice to a group of “field interviewers” that were employed to collect demographic data.

Id. at 684. The “quantity and nature of the work assignments among [the] field interviewers

var[ied] considerably” Id. These variations depended “upon the geography of the [office], the

resulting time travel required, the preferences of [each office’s] managers, and the skill and

experience levels of the field interviewers, among other things.” Id. Therefore, the court reasoned

that “the adjudication of multiple claims in this case would require the parties, the Court, and

perhaps eventually a jury, to engage in an unimageable assortment of individualized factual

inquires” and; therefore, denied conditional certification at the initial notice stage. Id. at 688.

        Similarly, here, the quantity and nature of the work assignments among Apex’s Technical

Recruiters vary considerably. Ex. 1, ¶ 7. These variations also depend upon the office which they

work, the preferences of each office’s managers, the Technical Recruiter’s skill and experience,

and the size, sophistication and preferences of the client(s) they service. See Id. ¶ 8. As a result

of these localized variations, Technical Recruiters, even those with the same position title, may

have significantly different job duties and schedules across different offices. Id. ¶ 9. Also

depending on the staffing levels on each individual client, Technical Recruiters in one branch may

consistently work more hours in a workweek than those in an office with different client needs. Id.

By way of example only, an employee with the title Recruiter in Apex’s Duluth, Minnesota branch

office consistently worked overtime hours of up to 9.5 hours per workweek (for which the

employee was paid overtime pay), whereas during roughly the same period, an employee with the

same title of Recruiter in Apex’s Boston, Massachusetts branch office worked overtime on only

two occasions. Id. Further, the Boston employee’s overtime was minimal, (never over two hours

per workweek, for which the employee was paid overtime pay). Id.




                                                  10
    Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 11 of 21 PageID# 491



          Also depending on local management practices and client preferences, some Technical

Recruiters are tasked with higher-level decision making, with less oversight than their peers in a

different office. Id. ¶ 10. Further, and in addition to the variations between branch offices, some

Technical Recruiters’ individual schedules fluctuate from workweek to workweek depending on

Apex’s clients’ needs at any given time. See Id. ¶ 11. Therefore, given the hundreds, if not

thousands, of individualized FLSA assessments necessary for each putative collective member,

conditional certification and notice should be denied, as it would unduly burden this Court, the

parties, and potentially, a jury.

          C.     The putative class is not similarly situated because no single, uniform unlawful
                 policy exists.

          Conditional certification is inappropriate where plaintiffs fail to show the existence of a

common plan or policy that violates the FLSA. Purdham, 629 F. Supp. 2d at 550-51 (denying

conditional certification where plaintiffs failed to show existence of a common plan or policy that

violated the FLSA). Here, Plaintiffs are unable to make even a modest factual showing that they

or any other Technical Recruiters were victims of a single policy or plan that violated the law and

have thus failed to show they are similarly situated to employees outside their individual offices.5

          For example, in Bernard v. Household Int’l, Inc., the court denied the plaintiffs’ request

for conditional certification when they did not provide evidence sufficient “to support allegations

that the defendant ha[d] a company-wide policy resulting in potential FLSA violations.” 231 F.

Supp. 2d 433, 435 (E.D. Va. 2002). There, the defendant maintained twenty different offices in

cities located throughout fifteen states. Id. at 434. The plaintiffs, however, only worked in the

defendant’s Chesapeake, Virginia and Virginia Beach, Virginia offices. Id. The court refused to

certify a class of employees in all of the defendant’s offices even though the plaintiffs’ pleadings


5
    Plaintiffs acknowledge that they are required to make this showing. See Dkt. 46 at 4.

                                                  11
    Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 12 of 21 PageID# 492



and supporting declarations alleged “the same general policies, practices and procedures” were

practiced company-wide. Id. at 436. Specifically, the court reasoned:

         There are no declarations from employees in offices other than Chesapeake and
         Virginia Beach. There are not even any specific allegations regarding practices in
         other offices—no names of employees or supervisors, and no indication that the
         problems alleged through -first-hand knowledge in the two Virginia offices existed
         elsewhere. Without more, this court cannot find that the “similarly situated” criteria
         is met as to overtime compensation practices for offices outside of Virginia.

Id.

         Similarly, Plaintiffs here attempt to certify a nation-wide class of Technical Recruiters

located in 38 different states, although they only offer declarations regarding the compensation

practices of 3 former employees located in 3 different offices, in 3 states.6 In fact, declarants Ms.

Dietrick, Mr. Suite, and Mr. Connell, all indicate in their declarations that they only have first-

hand knowledge of the employment practices in their own respective offices. ECF No. 46-3

(Dietrick Decl. ¶¶ 4-17; Suite Decl. ¶¶ 4-17; Connell Decl. ¶¶ 4-17). The only allegations that

they make in their nearly identical, self-serving affidavits to allege that unlawful employment

practices occurred company-wide are, “[a]ll of Defendant’s Recruiters were subject to this

practice…[a]lthough the nature and quantity of these goals would regularly change, these goals

applied to all recruiters.” Id. ¶¶ 18-20.

         Further, Apex does not have a single policy that applies to Technical Recruiters regarding

compensation. Ex. 1, ¶¶ 13-14. For example, where permissible by state law, Apex pays Technical

Recruiters as salaried non-exempt employees using the DOL-approved fluctuating workweek

method of calculating overtime. Id. ¶ 13-15, Ex. A. Using this method, the Technical Recruiters

are paid a guaranteed minimum salary each week, even when they work less than forty hours. Id.



6
 Additionally, Plaintiffs provide no specific names of employees or supervisors in offices outside
of California, North Carolina, and Virginia. See generally Dkt. 46-3.

                                                  12
    Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 13 of 21 PageID# 493



If they work more than forty hours in a workweek, then they are paid an additional half-time

premium calculated by dividing their total pay for the week, by the number of hours worked that

week. Id. Alternatively, certain Technical Recruiters working in states that do not allow the s

fluctuating workweek method (such as is the case for one of the three declarants identified above)

are still paid as salaried non-exempt employees. Id. ¶ 14. However, these Technical Recruiters are

paid at a rate 1.5 times the hourly equivalent of their salary rate for all hours worked over forty in

a single workweek, as well as any additional overtime owed in accordance with applicable state or

local laws. Id. Like the employees in Bernard, Plaintiffs here fail to show they are similarly

situated to Technical Recruiters in the 78 other Apex offices of which they have no first-hand

knowledge. See 231 F. Supp. 2d at 436. Accordingly, Plaintiffs fail to meet their burden of

showing they are similarly situated to employees outside of their own former Apex offices, and

therefore, they should be denied conditional certification and court-approved notice.7

V.       EMPLOYEES THAT EXECUTED ARBITRATION AGREEMENTS SHOULD BE
         EXCLUDED FROM THE PUTATIVE CLASS

         A.     The Only Federal Appellate Court to Address This Issue Held That Notice
                Should Not Be Sent to Individuals with Binding Arbitration Agreements—A
                Holding This Court Should Adopt.

         Plaintiffs’ request for conditional certification suffers from another fundamentally fatal

flaw: most of the people they seek to include in the collective are subject to arbitration agreements

that preclude them from “opting in” to this action. Those persons should therefore not be included

in the collective and should not receive notice of this action. See In re JPMorgan Chase &

Company, 916 F.3d 494, 501 (5th Cir. 2019). In anticipation of this argument, Plaintiffs insist that



7
 As discussed in detail in Section V, infra, the putative collective members are also not similarly
situated, because approximately 55% of putative collective members are subject to enforceable
Dispute Resolution Agreements containing arbitration clauses that preclude them from
participating in this action.

                                                 13
Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 14 of 21 PageID# 494



determining whether potential members have entered into such agreements is “an improper merits-

based argument” that is inappropriate at the conditional certification stage. ECF No. 46 at 12.

This argument, derived from a string cite of relatively old, out-of-jurisdiction district court cases,

is based on a misreading of both the FLSA and controlling Supreme Court authority.

        Under Hoffmann-La Roche Inc. v. Sperling, which Plaintiffs rely upon heavily, district

courts “have discretion to facilitate[e] notice to potential plaintiffs” in a collective action. 493 U.S.

165, 169 (1989). Missing from Hoffmann-La Roche, however, is any discussion about whether

individuals subject to arbitration agreements (who therefore cannot join the collective) count as

“potential plaintiffs.” This lack of clarity “has produced conflicting results from district courts”

(including those relied upon by Plaintiffs) regarding whether notice should be sent to such

individuals. See In re JPMorgan Chase, 916 F.3d at 500 (5th Cir. 2019).

        Just a few months ago, the Fifth Circuit—in In re JPMorgan Chase—became the first (and

only) federal circuit court to weigh in on this issue. There, the court held that the district court

does not have discretion to issue notice of a pending FLSA collective action to individuals who,

the preponderance of evidence showed, had signed binding arbitration agreements with

class/collective action waivers. See Id. at 502–503. The court noted that, under Hoffman-La

Roche, the district court’s discretion to issue notice is not “unbridled,” and is limited to those who

are not subject to arbitration agreements:

        Hoffman-La Roche confines district courts’ notice-sending authority to notifying
        potential plaintiffs . . . [T]he purpose of giving discretion to facilitate notice is
        because of the need for “efficient resolution in one proceeding of common issues.”
        Id. at 170, 172–73, 110 S. Ct. 482. Notifying Arbitration Employees reaches into
        disputes beyond the “one proceeding.” And alerting those who cannot ultimately
        participate in the collective “merely stirs up litigation,” which is what Hoffman-La
        Roche flatly proscribes. Id. at 174, 110 S. Ct. 482.

In re JPMorgan Chase, 916 F.3d at 501–502 (footnotes omitted) (emphasis added).



                                                   14
Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 15 of 21 PageID# 495



        In response to the argument that notice should be provided regardless of whether the

recipient can join the collective, the court stated that “[n]either FLSA's text nor Hoffmann-La

Roche offers any support whatsoever for that notion.” Id. at 503. “Hoffmann-La Roche, for

example, states only that district courts have the discretion to facilitate notice—not that they must.”

Id. at 503 n.19. The court also stated that this “notice of rights” theory (the same one touted by

the Plaintiffs in this case) “looks a lot like ‘solicitation of claims,’ which Hoffmann-La Roche

forbids, instead of permissibly facilitating notice ‘for case management purposes.’” Id. The court

further explained that Hoffmann-La Roche grounds the discretion given to district courts to

facilitate “joining multiple parties” so it can “ascertain[] the contours of the action at the outset.”

Id. at 502 n.16. In other words, the Supreme Court intended only for court-authorized notice to

“facilitate the current lawsuit”—not to “affect individual arbitrations that might involve similar

claims.” Id. Ultimately, the court held that “district courts may not send notice to an employee

with a valid arbitration agreement unless the record shows that nothing in the agreement would

prohibit that employee from participating in the collective action.” Id. at 501. Put another way,

“[w]here the preponderance of the evidence shows that the employee has entered into a valid

arbitration agreement, it is error for a district court to order notice to be sent to that employee as

part of any sort of certification.” Id. at 503.

        The Fifth Circuit’s decision in In re JPMorgan Chase should be given substantial weight

by this Court. As mentioned above, it is the only decision from a federal appellate court on this

question. The authorities relied upon by Plaintiffs in their memorandum (and that are likely to be

relied upon in any reply) are district court decisions that misunderstand the requirements of the

FLSA and the reach of Hoffmann-La Roche. In order to remedy this confusion, the Fifth Circuit

employed its “supervisory authority” through a rarely-used procedural tool known as “supervisory



                                                  15
    Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 16 of 21 PageID# 496



mandamus” to—in its words— “correct errant caselaw.” See Id. at 504–505. Given the recency

of this decision, its reach is not yet known. However, at least one court outside of the Fifth

Circuit—the Northern District of Illinois—recently agreed with the Fifth Circuit’s reasoning and

denied collective certification, stating that this approach “will not only advance [the court’s]

obligations to properly and efficiently facilitate notice in this proposed collective action [] but also

to be eminently reasonable.” Dietrich v. C.H. Robinson Worldwide, Inc., No. 18-CV-4871 (N.D.

Ill. Mar. 20, 2019). That ruling is attached hereto as Exhibit 2.

         B.     Apex Has Provided More Than Sufficient Evidence to Establish that Certain
                Members of the Putative Collective Are Subject to Binding, Valid and
                Enforceable Arbitration Agreements.

         Plaintiffs haphazardly assert that “some of [the putative collective members] may have

signed” Apex’s “inconsistently applied” agreements. ECF No. 46 at 12–13. Plaintiffs offer

precious little substance to support these speculative assertions. Indeed, the argument that Apex’s

agreements were “inconsistently applied” is proclaimed without any explanation or factual

support. In reality, upon their hire by Apex, over 54% of the Technical Recruiters that Plaintiffs

seek to conditionally certify entered into binding, valid and enforceable arbitration agreements

containing class and collective action waivers that preclude them from joining this action.

         Indeed, in or around September 2014, Apex began asking its new hires (including all

Technical Recruiters) to execute a form “Dispute Resolution Agreement.” Ex. 1, ¶ 18. This form

agreement is the same one that was executed by two of the named plaintiffs, Emily Dietrick and

Monica Jones, and which was the subject of Apex’s Renewed Partial Motion to Compel

Arbitration and Stay Litigation (See Dkt. 37; see also Dkt. 38-01; Dkt. 38-02). Ex. 1, ¶ 19.8

Plaintiffs ultimately consented to that Motion, and the Court ordered that their claims be referred


8
 Apex incorporates the arguments made in that Motion and its accompanying memorandum (Dkt.
38) by reference.

                                                  16
    Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 17 of 21 PageID# 497



to arbitration (Dkt. 48). Apex notes that these agreements contain provisions requiring that all

employment-related disputes (including FLSA claims, which are identified specifically) be

resolved via binding arbitration. Dkt. 38, at 8. Employees were not required to consent to these

provisions, however. They were given the option to “opt-out” if they so chose. Dkt. 38, at 5.

These agreements also contained class and collective action waivers stating “[t]here will be no

right or authority for any dispute to be brought, heard, or arbitrated as a [class or collective] action.”

Dkt. 38, at 9.

         After thoroughly reviewing its personnel records, Apex has determined that a putative

collective defined as individuals employed by Apex in the positions of Recruiter ST (Sales

Trainee), Hub Recruiter, and/or Recruiter during the last three years prior to the filing of the

Complaint consists of 1,394 persons.9 Ex. 1, ¶ 20. Of those individuals, 755 (54.2%) executed

such Dispute Resolution Agreements without exercising their option to opt-out. Id., ¶¶ 20-21.

         This evidence is more than sufficient to establish that these persons are subject to binding

arbitration agreements, will not be able to “opt in” to this action, and should not receive court-

issued notice. It is well-settled that arbitration agreements governed by the FAA (such as these)

are presumptively “valid, irrevocable, and enforceable, save upon such grounds as exist at law or

equity for the revocation of any contract.” 9 U.S.C. § 3 (2006). The class and collective action

waivers are unquestionably enforceable under the Supreme Court’s recent holding in Epic Systems

Corp. v. Lewis, 138 S. Ct. 1612, 1632 (2018). Plaintiffs have not argued, nor have they provided

evidence, that these Dispute Resolution Agreements are unenforceable or invalid for any reason,

either due to their substance (which is identical in all material respects) or in their presentation to



9
  Apex notes that Plaintiffs have failed to adequately define this putative collective. In addition,
again, Apex believes that at best only a two-year lookback is appropriate here, which would reduce
these numbers even further.

                                                   17
Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 18 of 21 PageID# 498



the Technical Recruiters at issue (which was part of a uniform onboarding process). Indeed, less

than two weeks ago, Plaintiffs and Apex jointly filed a consent motion to stay the claims of Dietrick

and Jones “so that they can engage in individual, binding arbitration pursuant to their arbitration

agreements.” Dkt. 47.

       Apex has therefore met its (modest) evidentiary burden to establish that certain members

of the putative class (indeed a majority) are subject to arbitration agreements. Therefore, “it is

error for a district court to order notice to be sent to that employee as part of any sort of

certification.” In re JPMorgan Chase, 916 F.3d at 503. If notice is issued to these individuals as

Plaintiffs request, they will be unfairly misled and solicited to join in a collective action despite

the fact that the preponderance of evidence (indeed, all of the evidence) shows that they are

precluded from participating in hat collective as a matter of law. Therefore, to the extent Plaintiffs

have otherwise met their burden to conditionally certify the putative collective, that certification

(and its accompanying notice) should be limited to individuals who did not execute Dispute

Resolution Agreements or who affirmatively opted out.

VI.    THE PROPOSED NOTICE AND CONSENT FORM ARE FLAWED

       As set forth above, there are no grounds for certification of a collective action in this case.

In the event, however, that the Court determines that conditional certification and notice are

appropriate, Apex objects to the content and form of Plaintiff’s proposed notice, which is flawed

and deficient in several material respects. First, Plaintiffs’ proposed notice is misleading because

it fails to explain to the putative collective members of their option to retain counsel other than

Plaintiffs. ECF No. 46-1; Ward v. Express Messenger Sys., Inc., No. 17-CV-02005-NYW, 2018

WL 1604622, at *8 (D. Colo. Apr. 3, 2018). The proposed notice schedule is also unreasonable

because Plaintiffs seek to impose a five (5) day deadline upon Apex to disclose names, last known



                                                 18
Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 19 of 21 PageID# 499



addresses, telephone numbers, last known personal email addresses, dates of employment,

locations of employment, dates of birth, and last four (4) digits of the social security numbers of

all putative collective members. ECF No. 46-1.

       Given that Plaintiffs seek to send notice to a nationwide class of over 1,000 individuals—

a five-day deadline is entirely unworkable. Apex would need a minimum of 30 days to collect this

massive amount of data. Plaintiffs’ proposed schedule also provides 60 days for recipients to

return their consent forms – an unduly long period of time. Thirty days would be much more

appropriate. See, e.g., King v. ITT Cont’l Baking Co., 1986 WL 2628, at *6 (N.D. Ill. 1986) (30

days); Watkins v. Milliken & Co., 613 F. Supp. 408, 421 (W.D.N.C. 1984) (30 days); Held v. Nat’l

R.R. Passenger Corp., 101 F.R.D. 420, 423 (D.D.C. 1984) (30 days); Johnson v. Am. Airlines,

Inc., 531 F. Supp. 957, 962 (N.D. Tex. 1982) (21 days). Finally, Plaintiffs seek to mail a “reminder

notice” to individuals whose responses have not been received thirty (30) days after the date notice

is mailed. A reminder notice is unnecessary. Calderon v. Geico General Ins. Co., 2011 WL 98197,

at *8 (D. Md. 2011). Apex respectfully asks that if this Court grants conditional certification –

which Apex urges the Court not to do for the reasons set forth above – that it allows Apex to submit

a proposed notice for the Court’s consideration.

VII.   CONCLUSION

       Plaintiffs have utterly failed to satisfy their burden to demonstrate that collective treatment

is appropriate, even on a conditional basis. For this reason and those set forth fully above,

Plaintiffs’ Motion for Conditional Certification and Court-Authorized Notice be denied.

                                              Respectfully submitted,
                                              APEX SYSTEMS, LLC

                                              By:     /s Laura D. Windsor
                                                        Laura D. Windsor
                                                        Virginia State Bar No. 70354


                                                 19
Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 20 of 21 PageID# 500



                                         Counsel for Defendant
                                         WILLIAMS MULLEN, P.C.
                                         P.O. Box 1320
                                         Richmond, Virginia 23219
                                         Telephone: (804) 420-6466
                                         Facsimile: (804) 420-6507
                                         lwindsor@williamsmullen.com


Amanda M. Weaver
Virginia State Bar No. 86782
Counsel for Defendant
WILLIAMS MULLEN, P.C.
P.O. Box 1320
Richmond, Virginia 23218-1320
Telephone: (804) 420-6226
Facsimile: (804) 420-6507
aweaver@williamsmullen.com




                                    20
 Case 3:19-cv-00299-JAG Document 49 Filed 05/24/19 Page 21 of 21 PageID# 501



                                    CERTIFICATE OF SERVICE

            I hereby certify that on the 24th day of May, 2019, I electronically filed the foregoing

Memorandum in Opposition, using the Court’s CM/ECF system, which will send a notification of

such filing (NEF), to the following:

                                 William C. Tucker
                                 Tucker Law Firm, PLC
                                 690 Berkmar Circle
                                 Charlottesville, Virginia 22902
                                 bill.tucker@tuckerlawplc.com

                                 Benjamin L. Davis, III
                                 Kelly A. Burgy
                                 The Law Offices of Peter T. Nicholl
                                 36 South Charles Street
                                 Suite 1700
                                 Baltimore, Maryland 21201
                                 bdavis@nicholllaw.com
                                 kaburgy@nichollaw.com

                                                By:     /s Laura D. Windsor
                                                        Laura D. Windsor
                                                        Virginia State Bar No. 70354
                                                        Counsel for Defendant
                                                        WILLIAMS MULLEN, P.C.
                                                        P.O. Box 1320
                                                        Richmond, Virginia 23219
                                                        Telephone: (804) 420-6466
                                                        Facsimile: (804) 420-6507
                                                        lwindsor@williamsmullen.com

39181109_3.docx




                                                   21
